TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 8, 2020



                                      NO. 03-19-00525-CV


                                        M. H., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




       APPEAL FROM THE 274TH DISTRICT COURT OF HAYS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order of termination signed by the trial court on July 19, 2019.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the trial court’s order but that there are clerical errors requiring correction.

Therefore, the Court modifies the trial court’s order to replace the word “mother” with “father”

in Paragraphs 7.2.3. and 7.2.4. of the order. The Court affirms the order as modified. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.